EVERETT, Chief Judge
(concurring):
I concur with the principal opinion that (a) Captain Duncan’s extensive involvement in the investigation disqualified him to serve as a neutral and detached magistrate for purposes of authorizing a search or a seizure and (b) there was a lawful search incident to apprehension of appellant.1 I find nothing in the principal opinion which is at odds with the sound observation of Judge Cook that disqualification of Captain Duncan would not require a disqualification of Captain Huffman, who had not participated in the investigation.
In my view the search here could also be upheld as a permissible warrantless search of an automobile pursuant to Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970), and Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925).

. In discussing the appellant’s apprehension and the search incident thereto, the principal opinion seems to blur the distinction between “apprehension” under Article 7 of the Uniform Code of Military Justice, 10 U.S.C. § 807, and “arrest” under Article 9 of the Code, 10 U.S.C. § 809. The latter is a unique term of art in military law, while the former is the military counterpart to civilian “arrest”.